                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                Plaintiff,

        v.                                                     Case No. 19-cv-1319

TODD DYER,

                                Defendant.



        ORDER GRANTING EX PARTE TEMPORARY RESTRAINING ORDER


        The Court, having considered the Verified Complaint and exhibits thereto, the Application

for an Ex Parte Temporary Restraining Order and Motion for a Protective Order, and the brief

filed in support thereof, finds that:

        1.      This Court has jurisdiction over the subject matter of this case, and there is good

cause to believe that it will have jurisdiction over all parties hereto and that venue in this district

is proper.

        2.      There are reasonable grounds to believe that harassment of an identified victim or

witness in a Federal criminal case exists.

        3.      Pursuant to 18 U.S.C. § 1514(a)(2)(A) notice is not required and there is a

reasonable probability that the Government will prevail on the merits.

        WHEREFORE, IT IS HEREBY ORDERED:

        A.      Todd Dyer is temporarily enjoined from:

                (i) directly or indirectly contacting or attempting to contact any witness or victim
                in Criminal Case Nos. 15-CR-115 (E.D. Wis.) or 16-CR-100 (E.D. Wis.), including




             Case 2:19-cv-01319-PP Filed 09/16/19 Page 1 of 2 Document 7
                 Mark Borst, Bakley Construction, Cindy Bakley, or any immediate family member
                 or representative of Mr. Borst or Ms. Bakley; or
                 (ii) directly or indirectly initiating, participating in, or continuing any state or
                 federal lawsuit or appeal against any witness or victim in Criminal Case Nos. 15-
                 CR-115 (E.D. Wis.) and 16-CR-100 (E.D. Wis.), including against Mark Borst,
                 Bakley Construction, Cindy Bakley, or any immediate family member or
                 representative of Mr. Borst or Ms. Bakley, without prior approval from this Court.
       B.        Proceedings in the following lawsuits are temporarily enjoined:

                 (i) Krumdick, et al. v. Borst, et al., Case No. 2018CV000804, State of Wisconsin
                 Circuit Court for Walworth County;
                 (ii) Dyer v. Bakley, et al., Appellate Case No. 19-0568, Appellate Court of Illinois,
                 Second District; and
                 (iii) Dyer, et al. v. Bakley, et al., Case No. 19LA000244, Circuit Court of the 22nd
                 Judicial Circuit, McHenry County, Illinois.
       The Clerk of Court shall send certified copies of this Order to each of the above courts.
       C.        This Temporary Restraining Order shall remain in full force and effect for fourteen

days from the date hereof or until _____ [a.m.][p.m.] on _________________, 2019, unless sooner

modified or dissolved by this Court, or unless extended in accordance with 18 U.S.C. §

1514(a)(2)(C).

       D.        This Temporary Restraining Order is entered at _________ [a.m.][p.m.] on

________________, 2019.



       Entered this ________ day of ________________, 2019.



                                                       _________________________________
                                                       Honorable Pamela Pepper
                                                       United States District Court Judge




            Case 2:19-cv-01319-PP Filed 09/16/19 Page 2 of 2 Document 7
